Exhibit 10.59

EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”) by and between ModusLink Global
Solutions, Inc., a Delaware corporation (the “Company”), and Scott R. Crawley
(the “Executive”), is made as of the 29th day of August, 2011.

WHEREAS, the Executive and the Company have executed an offer letter dated
August 1, 2011, setting forth certain terms and conditions of the Executive’s
employment with the Company (“Offer Letter”); and

WHEREAS, in connection with the Executive’s employment, the parties desire to
enter into this Executive Severance Agreement;

NOW, THEREFORE, as an inducement for and in consideration of the Executive
entering into its employ, the Company agrees that the Executive shall be
eligible to receive the severance payments and benefits set forth in this
Agreement in the event the Executive’s employment with the Company is terminated
under the circumstances described and subject to the conditions below and shall
be entitled to certain other rights and benefits provided herein; and for good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1. Term of Agreement. The term of this Agreement shall be from the date hereof
through the last day of Executive’s employment with the Company (the
“Termination Date”).

2. Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating his employment. Executive understands
and acknowledges that he is an employee at will and that either he or the
Company may terminate the employment relationship between them at any time and
for any reason.

3. Severance Payment.

(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below), the Company shall continue
to pay to the Executive (as severance pay), his regular bi-weekly base salary as
in effect on the Executive’s last day of employment (exclusive of bonus or any
other compensation), for twelve (12) months following the Termination Date (the
“Severance Pay”). In the event that the Executive is entitled to severance
benefits under Section 3(b) below, this Section 3(a) shall not apply and shall
have no further force or effect.



--------------------------------------------------------------------------------

(b) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) or by the Executive for
Good Reason (as defined below), within twelve (12) months following a Change of
Control (as defined below) of the Company, (i) the Company shall continue to pay
to the Executive (as severance pay), his regular bi-weekly base salary as in
effect on the Executive’s last day of employment (exclusive of bonus or any
other compensation), plus monthly prorated installments of his target bonus for
12 months following the Termination Date, and (ii) all of the Executive’s stock
options and/or restricted stock which are then outstanding shall be immediately
vested, such vested awards that were granted as restricted stock shall be free
of restrictions and such vested awards that were granted as options shall remain
exercisable for a period of 6 months following the Executive’s last day of
employment (but not to exceed the original term of such awards).

(c) The Executive agrees that after the Termination Date, but prior to payment
of the severance pay called for by Section 3(a) or Section 3(b), as the case may
be, he shall execute a waiver and release (including confidentiality and
non-disparagement provisions), based on the Company’s standard form, of any and
all claims he may have against the Company and its officers, employees,
directors, parents, subsidiaries and affiliates. Executive understands and
agrees that the payment of the severance benefits called for by this Agreement
are contingent upon his execution and delivery to the Company of the previously
described release of claims and such release being effective and not revoked on
the sixtieth (60th) day following the Termination Date. The severance payable
under Section 3(a) or Section 3(b), as applicable shall commence on the sixtieth
(60th) day after the Executive’s Termination Date provided that the release of
claims described above is effective on such date. If the release of claims is
not effective on the sixtieth (60th) day after the Termination Date no severance
benefits will be payable. Executive’s rights to the severance under Section 3(a)
or Section 3(b) shall constitute the sole remedy of the Executive in the event
of termination of the Executive’s employment. For purposes of this Agreement the
Executive’s termination of employment shall mean his “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).

(d) Payments to the Executive under Sections 3(a) and 3(b) shall be bifurcated
into two portions, consisting of the portion, if any, that includes the maximum
amount of the payments that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the portion, if any, that includes the excess
of the total payments that does constitute nonqualified deferred compensation.
Payments hereunder shall first be made from the portion that does not consist of
nonqualified deferred compensation until such portion is exhausted and then
shall be made from the portion that does constitute nonqualified deferred
compensation. Notwithstanding the foregoing, if the Executive is a “specified
employee” as defined in Section 409A(a)(3)(B)(i) of the Code, the commencement
of the delivery of the portion that constitutes nonqualified deferred
compensation will be delayed to the date that is 6 months and one day after the
Executive’s termination of employment (the “Earliest Payment Date”). Any
payments that are delayed pursuant to the preceding sentence shall be paid pro
rata during the period beginning on the Earliest Payment Date and ending on the
date that is 12 months

 

2



--------------------------------------------------------------------------------

following termination of the Executive’s employment. The determination of
whether, and the extent to which, any of the payments to be made to the
Executive hereunder are nonqualified deferred compensation shall be made after
the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Regulation Section 1.409A-1 (b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Executive following the taxable year of the
Executive in which the Executive’s termination of employment occurs.

(e) (i) Notwithstanding any other provision of this Agreement, except as set
forth in Section 3(e)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(l) of the Code) for the Executive. For purposes of this
Section 3(e), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G- 1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(ii) Notwithstanding the provisions of Section 3(e)(i), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would be incurred by the Executive if the Eliminated Payments
(determined without regard to this sentence) were paid to him (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), and any withholding taxes). The override of
such reduction in Contingent Compensation Payments pursuant to this
Section 3(e)(ii) shall be referred to as a “Section 3(e)(ii) Override.” For
purposes of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.

(iii) For purposes of this Section 3(e), the following terms shall have the
following respective meanings:

(A) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(B) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under

 

3



--------------------------------------------------------------------------------

this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

(iv) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 3(e)(iv). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 3(e)(ii) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence, in which case he shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments or (B) that
he disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, (iii) whether the Section 3(e)(ii) Override is
applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall
be equal to the Eliminated Amount, if any), shall be treated as Eliminated
Payments. In the event that the Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final and the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be determined by the Company in its absolute
discretion. If the Executive states in the Executive Response that he agrees
with the Company’s determination, the Company shall make the Potential Payments
to the Executive within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that he disagrees with the Company’s determination, then, for a period of 60
days following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which

 

4



--------------------------------------------------------------------------------

Potential Payments shall be made on the date on which they are due). The balance
of the Potential Payments shall be made within three business days following the
resolution of such dispute.

(v) The provisions of this Section 3(e) are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

4. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Cause” shall mean a good faith finding by a majority of the members of the
Board of Directors of the Company, after giving the Executive an opportunity to
be heard, of: (i) gross negligent or willful misconduct by the Executive in
connection with his employment duties, (ii) failure by the Executive (other than
due to disability) to perform his duties or responsibilities required pursuant
to his employment, after written notice and an opportunity to cure,
(iii) misappropriation by the Executive of the assets or business opportunities
of the Company, or its affiliates, (iv) embezzlement or other financial or other
fraud committed by the Executive, (v) the Executive knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses
(iii) or (iv), or (vi) the Executive’s indictment for, conviction of, or entry
of a plea of no contest with respect to, any felony or any crime involving moral
turpitude.

(b) “Good Reason” shall mean: (i) the unilateral relocation by the Company of
the Executive’s principal work place for the Company to a site more than 60
miles from the Executive’s principal office, (ii) a material reduction in the
Executive’s then- current salary without the Executive’s consent or
(iii) material diminution of the Executive’s duties, authority or
responsibilities, without the Executive’s consent. In order to establish “Good
Reason” for a termination, the Executive must provide notice to the Company of
the existence of the condition giving rise to the “Good Reason” within 90 days
following the initial existence of the condition, and the Company has 30 days
following receipt of such notice to remedy such condition.

(c) “Change of Control” shall mean the first to occur of any of the following:

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13 d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A), any acquisition directly from
the Company shall not constitute a Change in Control; or

 

5



--------------------------------------------------------------------------------

(B) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of the Company (the “Board”) (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of this Agreement or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then- outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

(D) the liquidation or dissolution of the Company.

5. Termination of Employment. Upon termination of Executive’s employment with
the Company for any reason, in addition to any severance payments which may be
payable under this Agreement, Executive shall be entitled to receive all salary
and benefits through the Termination Date.

 

6



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party.
All notices to the Company shall also be addressed to the Company’s General
Counsel.

(b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(c) Entire Agreement. This Agreement shall constitute the entire agreement
between the parties regarding the matters addressed herein and supersede all
prior agreements and understandings, whether written or oral, relating to the
subject matter of such agreements. If there shall be any inconsistency
(including, without limitation, identical capitalized terms with less than
identical meanings) between the Agreement, and any other agreement (including
the Offer Letter), plan, award, program or practice of the Company whether now
existing or hereafter adopted or amended, then this Agreement shall control,
unless the Executive and the Company hereafter have agreed otherwise in writing
and such other agreement, plan, program or practice specifically refers to the
provision of the Agreements affected thereby.

(d) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted under Section 409A. In
the event that the Agreement shall be deemed not to comply with Section 409A,
then neither the Company, the Board nor its or their designees or agents shall
be liable to the Executive or other person for actions, decisions or
determinations made in good faith.

(e) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Any action, suit
or other legal arising under or relating to any provision of this Agreement
shall be commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Executive each consents to the jurisdiction of such a court. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

(h) Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(i) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(j) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

*****

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ModusLink Global Solutions, Inc By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   EVP & General Counsel Executive

/s/ Scott R. Crawley

Name:   Scott R. Crawley

 

8